


110 HRES 958 IH: Reaffirming the commitment of the House of

U.S. House of Representatives
2008-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 958
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2008
			Mr. Kline of
			 Minnesota (for himself, Mr.
			 Boehner, Mr. Putnam,
			 Mr. Cannon,
			 Mr. Cantor,
			 Mr. Keller of Florida,
			 Mr. Miller of Florida,
			 Mr. Sessions,
			 Mr. Wilson of South Carolina,
			 Mr. Carter,
			 Mr. Issa, Mrs. Blackburn, Mr.
			 Burton of Indiana, Mr. Sam Johnson of
			 Texas, Mr. Bishop of Utah,
			 Mr. Gohmert,
			 Mr. LoBiondo,
			 Mr. Hensarling,
			 Mr. Bilbray,
			 Mr. King of Iowa,
			 Mrs. Bono,
			 Mr. Feeney,
			 Mr. Fossella,
			 Mr. Forbes,
			 Mr. Conaway,
			 Mr. Sali, Mr. Bartlett of Maryland, and
			 Mr. Wolf) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Reaffirming the commitment of the House of
		  Representatives to the patriotic and professional men and women serving in the
		  United States Marine Corps in defense of the United States.
	
	
		Whereas the United States Marine Corps has defended the
			 rights of Americans since 1775;
		Whereas since the Marine Corps’ creation, 295 United
			 States Marines have been awarded the Medal of Honor for personal bravery or
			 self-sacrifice, above and beyond the call of duty, and over 37,000 Marines have
			 given the ultimate sacrifice for our Nation’s freedom;
		Whereas as of February 4, 2008, more than 25,000 Marines
			 are away from their homes and loved ones, serving our nation in Afghanistan and
			 Iraq;
		Whereas service in the United States Marine Corps is based
			 upon each individual’s voluntary decision to serve;
		Whereas the core values of every Marine include honor,
			 courage, and commitment;
		Whereas all Marines swear or affirm an oath stating that
			 they will support and defend the Constitution of the United States against all
			 enemies foreign and domestic, bearing true faith and allegiance to the
			 same;
		Whereas on January 29, 2008, the Berkeley, California City
			 Council passed a resolution directing their City Manager to send letters to the
			 Marine Corps recruiting station in the city and the Commandant of the United
			 States Marine Corps, advising them that the Marine recruiting office is not
			 welcome and the recruiters are uninvited and unwelcome
			 intruders;
		Whereas on January 29, 2008, the Berkeley, California City
			 Council passed a resolution encourage[ing] all people to avoid
			 cooperation with the Marine Corps recruiting station, and applaud[ing]
			 residents and organizations such as Code Pink, that may volunteer to impede,
			 passively or actively, by nonviolent means, the work of any military recruiting
			 office located in the City of Berkeley;
		Whereas on January 29, 2008, the Berkeley, California City
			 Council passed a resolution directing their City Attorney to investigate the
			 Marine Corps recruiting station for violation of municipal anti-discrimination
			 laws;
		Whereas on January 29, 2008, the Peace and Justice
			 Commission of the Berkeley, California City Council made unsubstantiated
			 assertions that military recruiters are sales people known to lie to and
			 seduce minors and young adults into contracting themselves in military
			 service;
		Whereas the Peace and Justice Commission stated further in
			 its proposed resolution that the people of Berkeley should want the
			 Marine Corps present near Berkeley High School, Berkeley City College, and
			 University of California no more than they would want other violent influence
			 downtown;
		Whereas Berkeley, California has received $2,100,000 in
			 Federal tax-payer funding for special projects;
		Whereas on numerous occasions the House of Representatives
			 has reaffirmed its pledge to honor and recognize the service of all Members of
			 the Armed Forces serving in good standing in defense of the United States, as
			 well as the personal sacrifices made by the personnel and their
			 families;
		Whereas the House of Representatives has pledged to move
			 forward on all policy debate regarding the war in Iraq with the solemn respect
			 and the commitment to intellectual integrity that the sacrifices of these
			 members of the Armed Forces deserve; and
		Whereas Members on both sides of the aisle have stated the
			 policy disagreements regarding the invasions of Afghanistan and Iraq do not and
			 should not reflect the respect and gratitude the House of Representatives have
			 for all the men and women who serve in the United States Armed Forces: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 service of all members of the Armed Forces serving in good standing in defense
			 of the United States and their personal sacrifices, as well as those of their
			 families, to serve with distinction and honor;
			(2)commends the
			 unique and significant role the United States Marine Corps has played in
			 upholding the freedom and security of the United States;
			(3)recognizes the
			 efforts of the United States Marine Corps Recruiting Command to identify and
			 recruit patriotic Americans who will uphold and exemplify the core values and
			 principles of the Marine Corps;
			(4)condemns the City
			 Council of Berkeley, California for choosing to impugn the integrity and
			 professionalism of the United States Marine Corps;
			(5)recommends that
			 any special Federal projects funding provided under the Consolidated
			 Appropriations Act, 2008, for Berkeley, California be rescinded, in light of
			 the conduct of the City Council of Berkeley, California; and
			(6)reaffirms its
			 commitment to ensure that policy disagreements do not compromise the honor and
			 sacrifice of all serving military personnel.
			
